Porter, J.
(concurring specially) : The railroad company promptly assumed the burden of overcoming the prima facie showing of negligence created by the statute upon which the plaintiff wholly relied, and made such an exceptionally strong showing of care and diligence in equipping the engine in question with the latest approved appliances for preventing the escape of fire, care and diligence in the inspection of these appliances and in the operation of its train and in the care of its roadbed and right of way, that I find it difficult to conceive how a reasonable mind could arrive at a different conclusion from that reached by the jury. The plaintiff has not been able to direct our attention to anything in the cross-examination of the witnesses for the defendant which, in my opinion, tends to overturn the case made by the defendant. The verdict was sustained by the evidence, unless the trial court saw something in the manner or appearance of the defendant’s witnesses which is not disclosed by the printed evidence, and which induced the belief that some of the defendant’s evidence should not be regarded as trustworthy. I am unwilling to establish a precedent which might have the effect of discouraging trial courts from the free exercise of a discretion, in my opinion too frequently disregarded, of setting aside verdicts which they do not in fact approve and which are manifestly contrary to the weight of evidence, and which tend to bring a reproach upon jury trials. I concur in the judgment, therefore, on the sole ground that the trial court must be presumed to have seen something in the manner or appearance of the defendant’s witnesses which induced the belief that their testimony was not true.